        Case 1:20-cv-00320-DCN Document 10 Filed 09/03/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


 In re the matter of STEPHEN
 ULLRICH,                                      Case No. 1:20-cv-00320-DCN

                     Plaintiff.                SCREENING ORDER




      Plaintiff Stephen Ullrich, a prisoner and pauper, has accumulated three strikes under

28 U.S.C.§ 1915(g) for filing complaints that are frivolous or fail to state a claim upon

which relief can be granted. Therefore, he is not permitted to proceed in forma pauperis

unless he shows that he is “under imminent danger of serious physical injury.” Id. In

addition, this Court issued a Litigation Management Order on June 19, 2020, prohibiting

Plaintiff from filing new complaints without obtaining authorization from the Court to do

so. Plaintiff must file a three-page “Request for Authorization for Filing” for each new

complaint he desires to file because so many of his previous actions have been repetitious

and frivolous. See Case 1:20-cv-00035-DCN, Dkt. 2.

      Therefore, the Court reviews Plaintiff’s “Request for Authorization for Filing,” filed

June 24, 2020.

         REVIEW OF REQUEST FOR AUTHORIZATION FOR FILING

      Plaintiff was duly convicted of a crime in state court in 1999 and is serving a life

sentence with the Idaho Department of Correction. He filed a federal habeas corpus case



SCREENING ORDER - 1
          Case 1:20-cv-00320-DCN Document 10 Filed 09/03/20 Page 2 of 3




to challenge his conviction and sentence, but it was dismissed on procedural default

grounds. He was unable to show cause and prejudice or a miscarriage of justice. See Ullrich

v. Sonnen, 1:01-cv-00558-LMB,. Petitioner was granted a certificate of appealability, but

the United States Court of Appeals for the Ninth Circuit provided no relief to him. The

United States Court of Appeals for the Ninth Circuit also denied Plaintiff authorization to

file a second or successive federal habeas corpus petition. See Ullrich v. Blades, 1:07-cv-

00033-EJL.

        Plaintiff still believes that he is entitled to relief, and so he continues to file

challenges to his conviction and sentence in state and federal court. In both jurisdictions,

the courts have imposed pre-filing review orders on Plaintiff to prevent him from abusing

the judicial system.

        Here, Plaintiff desires to bring the same claims he has brought before: (1) a

challenge to his criminal judgment, arguing that he should be permitted to bring it because

all of his claims were dismissed on procedural grounds and no court has heard the merits

of his claims; (2) a claim that, as a person with physical and psychological disabilities, his

rights under the Americans with Disabilities Act (ADA)1 have been violated by various

governmental agencies from 1998 to date, preventing him from adequately challenging his

conviction and sentence; and (3) a claim that he should have been civilly committed rather

than incarcerated upon his conviction in 1999.




1
 Americans with Disabilities Act of 1990, § 1, et seq, as amended, 42 U.S.C. § 12101, et seq. (Title I), §
12132, et seq. (Title II).



SCREENING ORDER - 2
         Case 1:20-cv-00320-DCN Document 10 Filed 09/03/20 Page 3 of 3




       The claims in Plaintiff’s current Request for Authorization for Filing have already

been adjudicated as explained in Ullrich v. State of Idaho Judicial Department, 1:17-cv-

00485-DCN and 1:20-cv-00035-DCN. The decisions of the Ninth Circuit prevent this

Court from hearing any further claims regarding Plaintiff’s conviction and sentence. See

Ullrich v. Sonnen, 1:01-cv-00558-LMB, and Ullrich v. Blades, 1:07-cv-00033-EJL.

Plaintiff’s attempts to again collaterally challenge his conviction and sentence are

prohibited. Therefore, his Request will be denied. His Complaint will be stricken as

contrary to the Litigation Management Order issued in Case 1:20-cv-00035-DCN. Dkt. 7.

Nothing further shall be filed in this case.

                                          ORDER

           IT IS ORDERED:


   1. Plaintiff’s Request for Authorization for Filing (Dkt. 1) is DENIED.

   2. Plaintiff’s Application to Proceed in Forma Pauperis (Dkt. 5) is DENIED.

   3. Plaintiff’s Prisoner Complaint (Dkt. 7) is STRICKEN.

   4. Plaintiff shall not file anything further, and the Clerk of Court shall not accept

       anything for filing, in this closed case, other than a notice of appeal.


                                                   DATED: September 3, 2020


                                                   _________________________
                                                   David C. Nye
                                                   Chief U.S. District Court Judge




SCREENING ORDER - 3
